DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19 has been considered by the examiner.
Drawings
The drawings received on 12/18/19 are acceptable.
  Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a switching power supply circuit with a synchronous rectifier including the limitation “wherein when the switching power supply circuit is not operating in a preset mode, the primary switch is judged as turned ON when the drain-source voltage across the synchronous rectifier switch remains larger than a dynamic reference voltage during a preset window time period; and when the switching power supply circuit is operating in the preset mode, the primary switch is judged as turned ON once the drain-source voltage across the 

Claim 9 is allowed because the prior art of record fails to disclose or suggest a control method for a switching power supply circuit including the limitation “judging whether a primary switch coupled to the primary side is turned ON based on the drain-source voltage across the synchronous rectifier switch, the dynamic reference voltage, a preset window time period, and a working mode of the switching power supply circuit; and after the primary switch is judged as turned ON, turning ON the synchronous rectifier switch based on the drain-source voltage across the synchronous rectifier switch“ in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a synchronous rectifier control circuit for a switching power supply including the limitation “wherein when the switching power supply circuit is not operating in a preset mode, the primary switch is judged as turned ON when the drain-source voltage across the synchronous rectifier switch remains larger than a dynamic reference voltage during a preset window time period; and when the switching power supply circuit is operating in the preset mode, the primary switch is judged as turned ON once the drain-source voltage across the synchronous rectifier switch is larger than the dynamic reference voltage“ in addition to other limitations recited therein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838